—Appeal by the *251defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered April 1, 1998, convicting him of criminal possession of a controlled substance in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his sentence constituted cruel and unusual punishment is unpreserved for appellate review (see, People v Bolton, 239 AD2d 511; People v Mateo, 144 AD2d 388). In any event, his contention is without merit (see, People v Broadie, 37 NY2d 100, cert denied 423 US 950; People v Davis, 190 AD2d 908).
The defendant’s remaining contentions are also unpreserved for appellate review (see, CPL 470.05 [2]; People v Mackey, 77 NY2d 846; People v Lopez, 71 NY2d 662; People v Brown, 242 AD2d 337). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.